ON REHEARING GRANTED

The decision under review is quashed and the cause remanded with directions that it be returned to the Deputy Commissioner for the purpose of taking additional testimony as to what proportion of the disability should be attributed to the pre-exist-ing disease, and what proportion to the work-connected injury, and to make a new award in connection therewith under the authority of Victor Wine & Liquor, Inc. et al. v. Beasley et al., Fla., 141 So.2d 581, opinion on rehearing filed April 4, 1962.
It is so ordered.
ROBERTS, C. J., and THOMAS, DREW, THORNAL and HOBSON (ret), JJ., concur.